Citation Nr: 1540748	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  11-23 935A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected vocal cord dysfunction.

2.  Entitlement to a compensable rating for vocal cord dysfunction.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to October 1992 and from January 1998 to September 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal of November 2009 and September 2012 rating decisions of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA). 

On September 11, 2013, the Veteran submitted a timely notice of disagreement (NOD) with the RO's September 20, 2012, rating decision that denied service connection for a psychiatric disorder.  A statement of the case (SOC) is required when a veteran files a timely NOD with a rating decision.  38 C.F.R. § 19.26 (2015).  To date, no SOC has been furnished regarding entitlement to service connection for a psychiatric disorder.  Because the September 2013 NOD placed the issue in appellate status, the matter must be remanded for the agency of original jurisdiction (AOJ) to issue a SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

The issue of entitlement to service connection for anxiety has been recharacterized as service connection of a psychiatric disorder to comport with the evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As discussed in the introduction, the Veteran submitted a September 2013 NOD to the RO's September 2012, rating decision that denied service connection for a psychiatric disorder.  To date, no SOC has been furnished for this issue.  As the timely NOD placed this issue in appellate status, this matter must be remanded for the AOJ to issue a SOC.  See Manlincon, 12 Vet. App. at 240-41.

The Veteran also seeks an increased rating for vocal cord dysfunction, which she describes as shortness of breath and airway spasms that cause her to panic because she cannot catch her breath.  She has been prescribed oxygen for spasms, which are often triggered by allergens, social factors, and physical exertion.  See, e.g., Substantive Appeal (September 1, 2009).

In a May 24, 2007, letter, VA terminated the Veteran's participation in a VA Vocational Rehabilitation program because of her health problems.  Records of her participation are not in the claims file.  As these records are relevant to her increased rating and TDIU claims, they must be associated with the claims file.  See 38 C.F.R. § 3.159(c)(2) (2015); Todd v. McDonald, No. 13-0067 (U.S. Vet. App. Sept. 3, 2014); see Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  The Board notes that the Veteran has requested that VA obtain medical records on several occasions.  Aside from the Veteran's VA Vocational Rehabilitation records, all of the identified records have been obtained.  See, e.g., Substantive Appeal (September 1, 2009).

VA and private treatment records indicate that the Veteran's vocal cord dysfunction is very limiting.  See, e.g., VA treatment record (June 6, 2008).

On March 15, 2007, Helena Industries terminated the Veteran's employment as a nurse due to poor health.  See Termination Memo.  (March 15, 2007).  Additionally, the Social Security Administration (SSA) found that the Veteran has been totally disabled primarily due to vocal cord dysfunction since August 28, 2008.  See SSA Determination (May 26, 2009).  The U.S. Air Force permanently retired the Veteran due to disability (primarily vocal cord dysfunction) effective May 29, 2009.  See Special Order (March 19, 2009); U.S. Air Force Physical Evaluation Board Report (February 9, 2009).

In June 2009, the Veteran was afforded a VA vocal cord dysfunction and asthma examination.  The examiner addressed the Veteran's symptoms but failed to address the functional impact of her disabilities, noting that her claims file was unavailable.  In a September 2009 VA examination report, an examiner opined that the Veteran should not be denied the "dignity of labor", but failed to address the functional impact of her vocal cord dysfunction.

Reexamination is needed to address the functional impact of the Veteran's vocal cord disability, especially in light of her past medical history.  See 38 C.F.R. § 4.2 (2015) ("If a diagnosis is not supported by the findings on the examination report or if the report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes." ).

The Veteran's claim for TDIU is also remanded, as it is inextricably intertwined with her claim for a higher rating.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA Vocational Rehabilitation records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule the Veteran for a VA examination by an appropriate medical professional who has not previously examined the Veteran.

The examiner must review the entire claims file.

The examiner is to evaluate the current severity of the Veteran's vocal cord dysfunction.  The examiner must address the Veteran's reported symptomatology as well has her prior medical history.

The examiner is to elicit information regarding the Veteran's education, training, and work history.  The examiner is to report how the Veteran's vocal cord dysfunction impacts her ability to work, both individually and together with her other service-connected disabilities.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Prepare an SOC in accordance with 38 C.F.R. § 19.29 (2015) regarding the issue of entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected vocal cord disorder.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.

4.  Finally, after conducting any other development deemed necessary, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).





